UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2109


SHIRLEY A. HIRSHAUER; JAMES      A.   GERBEN,   JR.;    RANDY   W.
GERBEN; JASON W. GERBEN,

                Plaintiffs - Appellants,

          v.

THOMAS G. ROSS, Judge; BROOKE SCHUMM, III; THE ESTATE OF
GERALDINE GRAY; TERRY BRUMWELL; ALICE HALL; ELIZABETH
O’SHEA; HONORABLE THOMAS G. ROSS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00832-CCB)


Submitted:   January 14, 2016              Decided:    January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley A. Hirshauer; James A. Gerben, Jr.; Randy W. Gerben;
Jason W. Gerben, Appellants Pro Se.       Alexis Burrell Rohde,
Assistant Attorney General, Baltimore, Maryland; Stephan Young
Brennan, ILIFF, MEREDITH, WILDBERGER & BRENNAN, P.C., Pasadena,
Maryland; Brooke Schumm, III, DANEKER, MCINTIRE, SCHUMM, PRINCE,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley    A.    Hirshauer,      James    A.    Gerben,     Jr.,   Randy   W.

Gerben, and Jason W. Gerben appeal the district court’s order

denying relief on their 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed      the     record   and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Hirshauer v. Ross, No. 1:15-cv-00832-CCB (D. Md. Aug.

26, 2015).       We dispense with oral argument because the facts and

legal    contentions      are      adequately   presented     in    the   materials

before    this    court      and   argument   would    not   aid   the    decisional

process.



                                                                            AFFIRMED




                                          2